--------------------------------------------------------------------------------

Exhibit 10.1


NANOVIRICIDES, INC.


INVESTOR SUBSCRIPTION AGREEMENT (the “Subscription Agreement”) dated
_______________, 2009 between NANOVIRICIDES, INC., a publicly-owned Nevada
corporation with principal offices at 135 Wood Street, West Haven, Connecticut
06516 (the "Company") and the person or persons executing this Subscription
Agreement on the last page hereof (the “Subscriber”).  All documents mentioned
herein are incorporated by reference.


1. Description of the Offering.  This Subscription Agreement is for units (the
“Units”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) and warrants (the “Warrants”) to purchase shares of Common Stock.  Each
Unit consists of 10,000 shares of Common Stock, par value $0.001 per share plus
Warrants to purchase an additional 5,000 Common Stock at an exercise price of
$1.00 per share, which expire in three (3) years, for a purchase price of $5,000
per Unit. The Company is Offering (the “Offering”) the Units through the Company
only to accredited investors who qualify as accredited investors pursuant to the
suitability standards for investors described under Regulation D of the
Securities Act of 1933, as amended, and who have no need for liquidity in their
investments.  The offering is for a minimum investment of $10,000, however, the
Company reserves the right, in its sole discretion, to accept fractional
subscriptions.  The Company may, in its sole discretion, elect to use the
services of a placement agent to sell the Units.  It is anticipated that if a
placement agent is used the Company may pay commissions in the amount of ten
percent (10%) for such services.  Prior to this Offering there was only a
limited public market for the Common Stock and no assurance can be given that a
market will be maintained so that any subscribers in this Offering may avail any
benefit from the same.


THE SECURITIES OFFERED HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK
AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT.  THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE, OR OTHER JURISDICTION AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED EXCEPT AS PERMITTED UNDER
SUCH ACT OR SUCH APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.


2.  Terms of the Offering.  The offering will terminate at 5:00 p.m., Pacific
time, on June 30, 2009, unless extended for up to an additional fifteen (15)
days (the “Termination Date”) by the Company, in its sole discretion.   The
subscription is for Units at a purchase price of $5,000 per Unit.  The form of
the Warrant is attached hereto as Appendix “A”.


3. Other Terms of the Offering.  The execution of this Subscription Agreement
shall constitute an offer by the Subscriber to exercise the Warrants in the
amount and on the terms specified herein.  The Subscriber must also complete and
execute the Subscriber Questionnaire attached hereto.  The Company reserves the
right, in its sole discretion, to reject in whole or in part, any subscription
offer.  If the Subscriber's offer is accepted, the Company will execute a copy
of this Subscription Agreement and return it to Subscriber.  The Company, may in
its sole discretion, accept fractional subscriptions.

 
1

--------------------------------------------------------------------------------

 

4.  Subscription Procedures.  Subscribers who wish to subscribe for the
Offering, must deliver to the Company completed and fully executed originals of
the Subscription Agreement and Subscriber Questionnaire along with the
subscription price.  The subscription price, which is $5,000 per Unit, will be
payable in full upon acceptance of the subscription.  The Company reserves the
right to accept fractional subscriptions.


5.  The Company's Representations and Warranties. The Company hereby represents
and warrants as follows:
 
 
(a) The Company warrants and covenants that there are no material misstatements
or omissions in this Subscription Agreement or any information provided of the
Offering documents herein;


(b) The Company is a corporation duly formed and in good standing under the laws
of the State of Nevada with a class of securities pursuant to Section 12(g) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), with full
power and authority to conduct its business as presently contemplated; and


(c) The Company has the power to execute, deliver and perform this Subscription
Agreement and any other agreement contemplated herein;


6.  Subscriber's Representations, Warranties and Covenants.  The undersigned
understands and acknowledges that the Units are being offered and sold under one
or more of the exemptions from registration provided for in Section 3(b), 4(2)
and 4(6) of the Securities Act of 1933, as amended (the “Securities Act”)
including, Regulation D promulgated thereunder, that the undersigned
acknowledges that the Units are being purchased without the undersigned being
offered or furnished any offering literature, prospectus or other material,
financial or otherwise, and that this action has not been scrutinized by the
United States Securities and Exchange Commission or by any regulatory authority
charged with the administration of the securities laws of any state or other
jurisdiction.  The undersigned hereby further represents and warrants as
follows:


(a)           The undersigned confirms that he understands and has fully
considered, for purposes of this investment, the risks of an investment in the
Units and understands that:  (i) this investment is suitable only for an
investor who is able to bear the economic consequences or losing his entire
investment, (ii) the purchase of the Units is a speculative investment which
involves a high degree of risk of loss by the undersigned of his entire
investment, and (iii) that there will be no public market for the Units and
accordingly, it may not be possible for him to liquidate his investment in the
Units in case of an emergency;


(b)           The Subscriber is an "Accredited Investor" as defined in Rule
501(a) of Regulation D under the Securities Act.  This representation is based
on the fact that the Subscriber, inter alia, is an accredited individual who,
together with the Subscriber’s spouse, have a net worth of at least $1,000,000
or the Subscriber, individually, has had net income of not less than $200,000
during the last two years, and reasonably anticipates that the Subscriber will
have an income of at least $200,000 during the present year and the next year;


(c)           If the Subscriber is a corporation, partnership, trust or any
unincorporated association: (i) the person executing this Subscription Agreement
does so with full right, power and authority to make this investment; (ii) that
such entity was not formed for the specific purpose of making an investment in
the Company; and (iii) that all further representations and warranties made
herein are true and correct with respect to such corporation, partnership, trust
and unincorporated association;

 
2

--------------------------------------------------------------------------------

 

(d)           The address set forth below is the Subscriber's true and correct
residence or place of business, and the Subscriber has no present intention of
becoming a resident of any other state or jurisdiction;


(e)           The Subscriber understands and agrees that the Company prohibits
the investment of funds by any persons or entities that are acting, directly or
indirectly, (i) in contravention of any U.S. or international laws and
regulations, including anti-money laundering regulations or conventions, (ii) on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Treasury Department's Office of Foreign
Assets Control1 ("OFAC"), as such list may be amended from time to time, (iii)
for a senior foreign political figure, any member of a senior foreign political
figure’s immediate family or any close associate of a senior foreign political
figure2, unless the Company, after being specifically notified by the Subscriber
in writing that it is such a person, conducts further due diligence, and
determines that such investment shall be permitted, or (iv) for a foreign shell
bank3 (such persons or entities in (i) – (iv) are collectively referred to as
"Prohibited Persons").


(f)            The Subscriber represents, warrants and covenants that: (i) it is
not, nor is any person or entity controlling, controlled by or under common
control with the Subscriber, a Prohibited Person, and (ii) to the extent the
Subscriber has any beneficial owners4, (a) it has carried out thorough due
diligence to establish the identities of such beneficial owners, (b) based on
such due diligence, the Subscriber reasonably believes that no such beneficial
owners are Prohibited Persons, (c) it holds the evidence of such identities and
status and will maintain all such evidence for at least five years from the date
of the Subscriber's complete withdrawal from the Company, and (d) it will make
available such information and any additional information requested by the
Company that is required under applicable regulations.

____________________________
1           The OFAC list may be accessed on the web at
http://www.treas.gov/ofac.
 
2           Senior foreign political figure means a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation.  In addition, a senior foreign political figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.  The immediate family of a senior
foreign political figure typically includes the political figure’s parents,
siblings, spouse, children and in-laws.  A close associate of a senior foreign
political figure is a person who is widely and publicly known internationally to
maintain an unusually close relationship with the senior foreign political
figure, and includes a person who is in a position to conduct substantial
domestic and international financial transactions on behalf of the senior
foreign political figure.
 
3           Foreign shell bank means a foreign bank without a physical presence
in any country, but does not include a regulated affiliate.  A post office box
or electronic address would not be considered a physical presence.  A regulated
affiliate means a foreign shell bank that: (1) is an affiliate of a depository
institution, credit union, or foreign bank that maintains a physical presence in
the United States or a foreign country, as applicable; and (2) is subject to
supervision by a banking authority in the country regulating such affiliated
depository institution, credit union, or foreign bank.
 
4           Beneficial owners will include, but not be limited to: (i)
shareholders of a corporation; (ii) partners of a partnership; (iii) members of
a limited liability company; (iv) investors in a fund-of-funds; (v) the grantor
of a revocable or grantor trust; (vi) the beneficiaries of an irrevocable trust;
(vii) the individual who established an IRA; (viii) the participant in a
self-directed pension plan; (ix) the sponsor of any other pension plan; and (x)
any person being represented by the Subscriber in an agent, representative,
intermediary, nominee or similar capacity.  If the beneficial owner is itself an
entity, the information and representations set forth herein must also be given
with respect to its individual beneficial owners.  If the Subscriber is a
publicly-traded company, it need not conduct due diligence as to its beneficial
owners.

 
3

--------------------------------------------------------------------------------

 

(g)           If any of the foregoing representations, warranties or covenants
ceases to be true or if the Company no longer reasonably believes that it has
satisfactory evidence as to their truth, notwithstanding any other agreement to
the contrary, the Company may, in accordance with applicable regulations, freeze
the Subscriber's investment, either by prohibiting additional investments,
declining or suspending any withdrawal requests and/or segregating the assets
constituting the investment, or the Subscriber's investment may immediately be
involuntarily withdrawn by the Company, and the Company may also be required to
report such action and to disclose the Subscriber's identity to OFAC or other
authority.  In the event that the Company is required to take any of the
foregoing actions, the Subscriber understands and agrees that it shall have no
claim against the Company, and its respective affiliates, directors, members,
partners, shareholders, officers, employees and agents for any form of damages
as a result of any of the aforementioned actions.


(h)           The Subscriber agrees to indemnify and hold harmless the Company,
its respective affiliates, directors, members, partners, shareholders, officers,
employees and agents from and against any and all losses, liabilities, damages,
penalties, costs, fees and expenses (including legal fees and disbursements)
which may result, directly or indirectly, from any inaccuracy in or breach of
any representation, warranty, covenant or agreement set forth in this Agreement.


(i)            The Subscriber has received and read or reviewed, is familiar
with and fully understands the documents furnished by the Company.  The
Subscriber also fully understands this Subscription Agreement and the risks
associated with this interest and confirms that all documents, records and books
pertaining to the Subscriber’s investment in the Units and requested by the
Subscriber have been made available or delivered to the Subscriber by the
Company;


(j)            The Subscriber has had an opportunity to ask questions of and
receive answers from, the Company or a person or persons acting on its behalf,
concerning the terms and conditions of this investment and confirms that all
documents, records and books pertaining to the investment in the Units and
requested by the Subscriber has been made available or delivered to the
Subscriber;


(k)           The Subscriber will be acquiring the Units solely for the
Subscriber's own account, for investment and not with a view toward the resale,
distribution, subdivision or fractionalization thereof; and the Subscriber has
no present plans to enter into any such contract, undertaking, agreement or
arrangement;


(l)            The Subscriber acknowledges and understands that prior to this
Offering there was only a limited public market for the Units and no assurance
can be given that a public market will be maintained so that any subscribers in
this Offering may avail any benefit from the same;


(m)           The Subscriber's compliance with the terms and conditions of this
Subscription Agreement will not conflict with any instrument or agreement
pertaining to the Units that will develop for the Units offered hereby, or if
developed, that it or the transactions contemplated herein; and will not
conflict in, result in a breach of, or constitute a default under any instrument
to which the Subscriber is a party;


(n)           The Subscriber will seek its own legal, tax and investment advice
concerning tax implications attendant upon the purchase of the Units and
understands and accepts that the Company is relying upon this representation
insofar as disclosure of tax matters is concerned;

 
4

--------------------------------------------------------------------------------

 

(o)           The Subscriber hereby acknowledges and represents that the
Subscriber is aware of the information set forth in this document and in any
exhibits attached hereto; and


(p)           The foregoing representations and warranties are true and accurate
as of the date hereof and shall be true and accurate as of the date of delivery
of the subscription to the Company and shall survive such delivery.  If, in any
respect, such representations and warranties shall not be true and accurate, the
Subscriber shall give written notice of such fact to the Company, specifying
which representations and warranties are not true and accurate and the reasons
therefor.
 
7.  Risk Factors. THE SUBSCRIBER ACKNOWLEDGES THAT THERE ARE SIGNIFICANT RISKS
ASSOCIATED WITH THE PURCHASE OF THE UNITS AND THAT SUCH SECURITIES ARE HIGHLY
SPECULATIVE AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD A TOTAL LOSS
OF HIS OR HER ENTIRE INVESTMENT. All of the risks and disclosures contained
within the company’s filings with the securities and exchange commission, are
hereby incorporated by reference.  The Subscriber represents and warrants that
he or she has carefully considered and reviewed the Company’s filings with the
Securities and Exchange Commission located at www.sec.gov which are hereby
incorporated by reference, in reaching a determination to exercise the Warrants.


8.  Responsibility.  The Company or its officers and directors shall not be
liable, responsible or accountable for damages or otherwise to any Subscriber
for any act or omission performed or omitted by them in good faith and in a
manner reasonably believed by them to be within the scope of the authority
granted to them by this Subscription Agreement and in the best interests of the
Company, provided they were not guilty of gross negligence, willful or wanton
misconduct, fraud, bad faith or any other breach of fiduciary duty with respect
to such acts or omissions.


9.  Miscellaneous.


(a) The Company and the Subscriber hereby covenant that this Subscription
Agreement is intended to and does contain and embody herein all of the
understandings and agreements, both written or oral, of the Company and the
Subscriber with respect to the subject matter of this Subscription Agreement,
and that there exists no oral agreement or understanding, express or implied
liability, whereby the absolute, final and unconditional character and nature of
this Subscription Agreement shall be in any way invalidated, empowered or
affected.  There are no representations, warranties or covenants other than
those set forth herein.


(b) The headings of this Subscription Agreement are for convenient reference
only and they shall not limit or otherwise affect the interpretation or effect
of any terms or provisions hereof.


(c) This Subscription Agreement shall not be changed or terminated except as set
forth herein.  All of the terms and provisions of this Subscription Agreement
shall be binding upon and inure to the benefit of and be enforceable by and
against the successors and assigns of the Company and the heirs, executors,
administrators and assigns of the Subscriber.


(d) A modification or waiver of any of the provisions of this Subscription
Agreement shall be effective only if made in writing and executed with the same
formality as this Subscription Agreement.  The failure of either the Company or
the Subscriber to insist upon strict performance of any of the provisions of
this Subscription Agreement shall not be construed as a waiver of any subsequent
default of the same or similar nature, or of any other nature or kind.

 
5

--------------------------------------------------------------------------------

 

(e) The various provisions of this Subscription Agreement are severable from
each other and from the other provisions of this Agreement, and in the event
that any provision in this Subscription Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction, the remainder of this
Subscription Agreement shall be fully effective, operative and enforceable.


(f) Pronouns used herein are to be interpreted as referring to both the
masculine and feminine gender.


(g) This Subscription Agreement shall be construed and interpreted in accordance
with the laws of the State of Nevada without reference to conflict of laws
principle.  The parties agree that in the event of a laws controversy arising
out of the interpretation, construction, performance or breach of this
Subscription Agreement, any and all claims arising out of, or relating to, this
Subscription Agreement shall be submitted by arbitration according to the
Commercial Arbitration Rules of the American Arbitration Association located in
New York City before a single arbitrator.  Notwithstanding the prior sentence,
any other action commenced by either party herein shall be venued in the
appropriate court of competent jurisdiction located in the county of New York,
State of New York.


(h) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original and all of which together shall be deemed
to be one and the same instrument.


THE SUBSCRIBER ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE TO IT, OR TO ITS ADVISORS, BY THE
COMPANY, OR BY ANY PERSON ACTING ON BEHALF OF THE COMPANY, WITH RESPECT TO THE
INTERESTS, THE PROPOSED BUSINESS OF THE COMPANY, THE DEDUCTIBILITY OF ANY ITEM
FOR TAX PURPOSES, AND/OR THE ECONOMIC, TAX, OR ANY OTHER ASPECTS OR CONSEQUENCES
OF A PURCHASE OF AN INTEREST AND/OR ANY INVESTMENT IN THE COMPANY, AND THAT IT
HAS NOT RELIED UPON ANY INFORMATION CONCERNING THE OFFERING, WRITTEN OR ORAL,
OTHER THAN THAT CONTAINED IN THIS SUBSCRIPTION AGREEMENT.


---------------The rest of this page left intentionally left
blank.------------------

 
6

--------------------------------------------------------------------------------

 

The Subscriber hereby offers to purchase ______________Units and encloses
payment of $5,000 per Unit for an aggregate investment of $____________.





       
Signature of Subscriber
                     
Name of Subscriber
                     
Name of the Authorized Signatory
   
(If Applicable)
                     
(Print) Street Address - Residence
                     
(Print) City, State and Zip Code
                     
Telephone Number
               
Social Security/Taxpayer I.D. Number
 
AGREED TO AND ACCEPTED:
         
As of ___________, 2009
         
NANOVIRICIDES, INC.
   





By:
     
Eugene Seymour, M.D., MPH
   
Chief Executive Officer
 



---------------The rest of this page left intentionally left
blank.------------------

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL INVESTOR QUESTIONNAIRE


The Subscriber represents and warrants that he, she or it comes within category
as marked below, and that for any category marked, he, she or it has truthfully
set forth, where applicable, the factual basis or reason the Subscriber comes
within that category.  ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT
STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish any additional
information which the Company deems necessary in order to verify the answers set
forth below.


The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.




Explanation.  In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.


The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.


The undersigned is a director or executive officer of the Company which is
issuing and selling the Units.


The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by Persons that are accredited Subscribers. (describe entity)
________________________________________________________
________________________________________________________


The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)
________________________________________________________
________________________________________________________


The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Units and with total assets in excess of $5,000,000. (describe
entity)
________________________________________________________
________________________________________________________


The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Units, where the purchase is directed
by a “sophisticated person” as defined in Regulation 506(b)(2)(ii) under the
Securities Act.
The undersigned is an entity (other than a trust) all of the equity owners of
which are “accredited investors” within one or more of the above categories.  If
relying upon this Category H alone, each equity owner must complete a separate
copy of this Agreement.  (describe entity)
______________________________________________________


The undersigned is not within any of the categories above and is therefore not
an accredited investor.

 

--------------------------------------------------------------------------------

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing Date in the event that the representations and
warranties made by the undersigned in this Agreement shall cease to be true,
accurate and complete.




SUITABILITY (please answer each question)


(a)  For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:
         
(b)  For an individual Subscriber, please describe any college or graduate
degrees held by you:
       
(c) For all Subscribers, please list types of prior investments:
       

 
(d)  For all Subscribers, please state whether you have you participated in
other private placements before:


YES_______                                NO_______


(e) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:


Public
 
Private
 
Public or Private
Companies
 
Companies
 
[                       ]



Frequently
Occasionally
Never


(f) For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:


YES_______                               NO_______


(g)  For trust, corporate, partnership and other institutional Subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future:


YES_______                               NO_______


(h)  For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:


YES_______                               NO_______


(i)  For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?


YES_______                               NO_______

 

--------------------------------------------------------------------------------

 

(j)  For all Subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?


YES_______                               NO_______


4.             FINRA AFFILIATION.


Are you affiliated or associated with a FINRA member firm (please check one):


YES_______                               NO_______


If yes, please describe:



 





If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
the Rules of Fair Practice.



   
Name of FINRA Member Firm
       
By:
     
Authorized Officer
       
Date:
   





5.             The undersigned is informed of the significance to the Company of
the foregoing representations and answers contained in the Confidential Investor
Questionnaire and such answers have been provided under the assumption that the
Company, its counsel and agents will rely on them.


Sign Name:
         
Print Name:
         
Date:
   


 

--------------------------------------------------------------------------------

 

EXHIBIT A


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE
COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO NANOVIRICIDES, INC.,
THAT SUCH REGISTRATION IS NOT REQUIRED.
_______, 2009
Warrant No.:_____



COMMON STOCK PURCHASE WARRANT


Right to Purchase ______ Shares of Common Stock of


NANOVIRICIDES, INC.


NANOVIRICIDES, INC., a corporation organized under the laws of the State of
Nevada (the “Company”), hereby certifies that, for value received,
____________________ ____________, or its successors or assigns (the “Holder”)
is entitled to purchase from the Company upon the due exercise hereof, and
subject to the terms and conditions herein, from the date of issue of this
warrant (the “Warrant”) until the third (3rd) anniversary of the issuance hereof
(the "Expiration Date"), all or any part of __________ fully paid and
non-assessable shares of common stock, no par value per share (the "Common
Stock") of the Company, upon surrender hereof, with the exercise form annexed
hereto duly completed and executed, at the office of the Company and upon
simultaneous payment therefore in cash or by certified or official bank check,
payable to the order of the Company, at a per share exercise price (“Exercise
Price”) of One Dollar ($1.00), subject to adjustment as provided herein.


1.             Restriction on Transfer.  No resale of the Warrant or of any of
the shares of Common Stock underlying the exercise of the Warrant (the
“Underlying Stock”) will be made unless such resale is registered pursuant to a
registration statement filed by the Company with the Securities and Exchange
Commission (the "Commission") or an exemption from registration under the
Securities Act of 1933, as amended (the "Securities Act"). By acceptance of this
agreement, the Holder agrees, for itself and all subsequent holders, that prior
to making any disposition of the Warrant or of any Underlying Stock, the Holder
shall give written notice to the Company describing briefly the proposed
disposition; and no such disposition shall be made unless and until (i) the
Company has notified the Holder that, in the opinion of counsel satisfactory to
it, no registration or other action under the Securities Act is required with
respect to such disposition (which opinion may be conditioned upon the
transferee's assuming the Holder's obligation hereunder); or (ii) a registration
statement under the Securities Act has been filed by the Company and declared
effective by the Commission or other such similar action has been taken.


2.             Expiration of Warrant.  Unless this Warrant and the Exercise
Price are tendered as herein provided before the close of business on the
Expiration Date, this Warrant will become wholly void and all rights and
obligations set forth herein shall expire and terminate.

 

--------------------------------------------------------------------------------

 

3.             Partial Exercise.  If this Warrant is exercised for less than all
the shares that may be purchased upon the exercise hereof, the Warrant shall be
surrendered by the Holder and replaced with a new warrant of like tender in the
name of the Holder providing for the right to purchase the number of shares of
Underlying Stock as to which this Warrant has not yet been exercised.


4.             Adjustments.  The Exercise Price and the number of shares of
Underlying Stock of the Company issuable pursuant to such exercise is subject to
adjustment as follows:


(a)           In case the Company shall at any time declare a stock dividend or
stock split on the outstanding shares of Common Stock in shares of its Common
Stock, then the Exercise Price and number of shares of Underlying Stock shall be
proportionately adjusted so that the holder of any Warrant exercised after such
time shall be entitled to receive the aggregate number and kind of shares which
if such Warrant had been exercised immediately prior to such time, he or she
would have owned upon such exercise and been entitled to receive by virtue of
such dividend.


(b)           In case the Company shall at any time subdivide or combine the
outstanding shares of the Common Stock, the Exercise Price, initial or adjusted,
in effect immediately prior to such subdivision or combination shall forthwith
be proportionately decreased in the case of subdivision or increased in the case
of combination.


(c)           In case of any capital reorganization, sale of substantially all
the assets of the Company, or any reclassification of the shares of Common Stock
of the Company, or in case of any consolidation with or merger of the Company
into or with another corporation, then as a part of such reorganization sale
reclassification, consolidation or merger, as the case may be, provision shall
be made so that the registered owner of the Warrant evidenced hereby shall have
the right thereafter to receive upon the exercise thereof the kind and amount of
shares of stock or other securities or property which he would have been
entitled to receive if immediately prior to such reorganization,
reclassification, consolidation or merger, he had held the number of shares of
Underlying Stock which were then issuable upon the exercise of the Warrant
evidenced hereby, to the end that the provisions set forth (including provisions
with respect to adjustments of the Exercise Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any shares of stock
or other property thereafter deliverable upon the exercise of such Warrants.


(d)           If the Company at any time makes any spin-off, split-off, or
distribution of assets upon or with respect to its Common Stock, as a
liquidating or partial liquidating dividend, spin-off, or by way of return of
capital, or other than as dividend payable out of earnings or any surplus
legally available for dividends, the Holder then outstanding shall, upon the
exercise of the Warrant, receive, in addition to the shares of Common Stock then
issuable on exercise of the Warrant, the amount of such assets (or, at the
option of the Company, a sum equal to the value thereof at the time of the
distributions) which would have been payable to such holder had he or she
exercised the Warrant immediately prior to the record date for such
distribution.


(e)           When any adjustment is required to be made to the Exercise Price,
the number of shares of Common Stock issuable shall be determined as provided
for in paragraph (f) hereof. No fractional shares of Common Stock shall be
issued upon the exercise of the Warrant.  The Company shall round all fractional
shares to the next whole share.

 
2

--------------------------------------------------------------------------------

 

(f)            Whenever the Exercise Price is adjusted as provided above, the
number of shares of Underlying Stock immediately prior to such adjustment shall
be increased, effective simultaneously with such adjustment, by a number of
shares of Common Stock computed by multiplying such number of shares of Common
Stock by a fraction, the numerator of which is the Exercise Price in effect
immediately prior to such adjustment and the denominator of which is the
Exercise Price in effect upon such adjustment, and the number of shares of
Underlying Stock arrived at by making said computation shall be added to the
number of shares of Underlying Stock immediately prior to such adjustment. The
total number of shares arrived at by making the computation provided for in the
immediately preceding sentence shall thereupon be the number of shares of Common
Stock issuable upon exercise or the Warrant and the Company shall forthwith
determine the new Exercise Price.


5.             Delivery of Underlying Stock.  As soon as practicable after the
exercise hereof, the Company shall deliver a certificate or certificates for the
number of full shares of Underlying Stock, all of which shall be fully paid and
nonassessable, to the person or persons entitled to receive the same provided no
sale, offer to sell or transfer of the Underlying Stock or of this Warrant, or
of any shares or other securities issued in exchange for or in respect of such
shares, shall be made unless a registration statement under the Act, with
respect to such shares, is in effect or an exemption from the registration
requirements of such Act is applicable to such shares.


6.             Condition of Exercise of Warrant.


(a)            Unless exercised pursuant to an effective registration statement
under the Securities Act which includes the Underlying Stock, it shall be a
condition to any exercise of this Warrant that the Company shall have received,
at the time of such exercise, a representation in writing from the recipient in
the form attached hereto as Exhibit A-1, that the Shares being issued upon
exercise, are being acquired for investment and not with a view to any sale or
distribution thereof.


(b) Each certificate evidencing the Underlying Stock issued upon exercise of
this Warrant, shall be stamped or imprinted with a legend substantially in the
following form:


"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities have been acquired for
investment and may not be sold, transferred or assigned in the absence of an
effective registration statement for the securities under said Act, or an
opinion of counsel, in form, substance and scope reasonably acceptable to
NanoViricides, Inc., that registration is not required under said Act or unless
sold pursuant to Rule 144 under said Act."


Subject to this Section 5, the Company may instruct its transfer agent not to
register the transfer of all or a part of this Warrant, or any of the Shares,
unless one of the conditions specified in the above legend is satisfied.


7.             Representations and Warranties of the Company.  The Company
represents and warrants to the Holder as follows:

 
3

--------------------------------------------------------------------------------

 

(a)            This Warrant has been duly authorized and executed by the Company
and is a valid and binding obligation of the Company enforceable in accordance
with its terms;


(b)            The Underlying Stock has been duly authorized and reserved for
issuance by the Company and, when issued in accordance with the terms hereof,
will be validly issued, fully paid and nonassessable;


(c)            The execution and delivery of this Warrant are not, and the
issuance of the Underlying Stock upon exercise of this Warrant in accordance
with the terms hereof will not be, inconsistent with the Company’s Articles of
Incorporation or By-laws, as amended.


8.             Representations and Warranties by the Holder.  The Holder
represents and warrants to the Company as follows:


(a)            This Warrant is being acquired for its own account, for
investment and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities
Act.  Upon exercise of this Warrant, the Holder shall, if so requested by the
Company, confirm in writing, in a form reasonably satisfactory to the Company,
that the Underlying Stock issuable upon exercise of this Warrant is being
acquired for investment and not with a view toward distribution or resale.


(b)            The Holder understands that the Warrant and the Underlying Stock
have not been registered under the Securities Act by reason of their issuance in
a transaction exempt from the registration and prospectus delivery requirements
of the Securities Act pursuant to Section 4(2) thereof, and that they must be
held by the Holder indefinitely, and that the Holder must therefore bear the
economic risk of such investment indefinitely, unless a subsequent disposition
thereof is registered under the Securities Act or is exempted from such
registration.


(c)            The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Underlying Stock and of protecting its
interests in connection therewith.


(d)            The Holder is able to bear the economic risk of the purchase of
the Underlying Stock pursuant to the terms of this Warrant.


9.             Rights of Stockholders.  No holder of this Warrant shall be
entitled, as a warrant-   holder, to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the holder of this Warrant, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise
until the Warrant shall have been exercised and the Shares purchasable upon the
exercise hereof shall have become deliverable, as provided herein.

 
4

--------------------------------------------------------------------------------

 

10.           Miscellaneous.


(a)            This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.
 
(b)            This Warrant shall be governed by and construed in accordance
with the laws of State of Nevada without regard to principles of conflicts of
laws.  Any action brought concerning the transactions contemplated by this
Warrant shall be brought only in the state courts of New York or in the federal
courts located in the state of New York; provided, however, that the Company may
choose to waive this provision and bring an action outside the state of New
York.


(c)            The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.


(d)            The headings in this Warrant are for purposes of reference only,
and shall not limit or otherwise affect any of the terms hereof.


(e)            The terms of this Warrant shall be binding upon and shall inure
to the benefit of any successors or assigns of the Company and of the holder or
holders hereof and of the Underlying Stock.


(f)            This Warrant and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.


(g)           Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, the Company at
its expense will execute and deliver to the holder of record, in lieu thereof, a
new Warrant of like date and tenor.


(h)            This Warrant and any provision hereof may be amended, waived or
terminated only by an instrument in writing signed by the Company and the
Holder.


(i)             Receipt of this Warrant by the Holder hereof shall constitute
acceptance of and agreement to the foregoing terms and conditions.




(The rest of this page left intentionally blank.)

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.


Dated: _____________, 2009


NANOVIRICIDES, INC.




By:
     
Name:
     
Title:
   





Warrant Holder: ________________________________


Address:

                       


 
6

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


TO:
NANOVIRICIDES, INC.



1.              The undersigned hereby elects to purchase ________ shares of
Common Stock of NANOVIRICIDES, INC. pursuant to the terms of this Warrant, and
tenders herewith payment of the purchase price of such shares in full.


2.              Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:





   
(Name)
         
(Address)
     





3.              The undersigned hereby represents and warrants that the
aforesaid shares of Common Stock are being acquired for the account of the
undersigned for investment and not with a view to, or for resale, in connection
with the distribution thereof, and that the undersigned has no present intention
of distributing or reselling such shares and all representations and warranties
of the undersigned set forth in Section 8 of the attached Warrant are true and
correct as of the date hereof.  In support thereof, the undersigned agrees to
execute an Investment Representation Statement in a form substantially similar
to the form attached to the Warrant as EXHIBIT A-1.





       
(Signature)
             
By:
             
Title:
             
Date:
_________________, 200__
 


 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


INVESTMENT REPRESENTATION STATEMENT


 
PURCHASER:
______________________



 
SELLER:
______________________



 
COMPANY:
NANOVIRICIDES, INC.



 
SECURITIES:
COMMON STOCK ISSUED UPON EXERCISE OF THE WARRANTS ISSUED ON ________, 2009



 
AMOUNT:
__________ SHARES



 
DATE:
____________, 200_



In connection with the purchase of the above-listed Securities, I, the
Purchaser, represent to the Seller and to the Company the following:


(a)                I am aware of the Company’s business affairs and financial
condition, and have acquired sufficient information about the Company to reach
an informed and knowledgeable decision to acquire the Securities.  I am
purchasing these Securities for my own account for investment purposes only and
not with a view to, or for the resale in connection with, any "distribution"
thereof for purposes of the Securities Act of 1933, as amended (the "Securities
Act").


(b)                I understand that the Securities have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of my
investment intent as expressed herein.  In this connection, I understand that,
in the view of the Securities and Exchange Commission (the "Commission"), the
statutory basis for such exemption may be unavailable if my representation was
predicated solely upon a present intention to hold these Securities for the
minimum capital gains period specified under tax statutes, for a deferred sale,
for or until an increase or decrease in the market price of the Securities, or
for a period of one year or any other fixed period in the future.


(c)                I further understand that the Securities must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is otherwise available.  Moreover, I understand
that the Company is under no obligation to register the Securities.  In
addition, I understand that the certificate evidencing the Securities will be
imprinted with a legend which prohibits the transfer of the Securities unless
they are registered or such registration is not required in the opinion of
counsel for the Company.


(d)                I am familiar with the provisions of Rule 144, promulgated
under the Securities Act, which, in substance, permits limited public resale of
"restricted securities" acquired, directly or indirectly, from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.


The Securities may be resold in certain limited circumstances subject to the
provisions of Rule 144, which requires among other things:  (1) the availability
of certain public information about the Company, (2) the resale occurring not
less than one year after the party has purchased, and made full payment for,
within the meaning of Rule 144, the securities to be sold; and, in the case of
an affiliate, or of a non-affiliate who has held the securities less than two
years, (3) the sale being made through a broker in an unsolicited "broker's
transaction" or in transactions directly with a market maker (as said term is
defined under the Securities Exchange Act of 1934) and the amount of securities
being sold during any three month period not exceeding the specified limitations
stated therein, if applicable.

 
 

--------------------------------------------------------------------------------

 

(e)                I further understand that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Commission has expressed its opinion that persons proposing to sell private
placement securities other than in a registered offering and otherwise than
pursuant to Rule 144 will have a substantial burden of proof in establishing
that an exemption from registration is available for such offers or sales, and
that such persons and their respective brokers who participate in such
transactions do so at their own risk.





       
(Signature)
             
By:
             
Title:
             
Date:
________________,200__
 

 
 
2

--------------------------------------------------------------------------------